             Case 1:19-cr-00164-LO Document 13 Filed 03/07/19 Page 1 of 1 PageID# 28
                                     UNITED STATES DISTRICT COUR
                                     EASTERN DISTRICT OF VIRGINIA
                                         ALEXANDRIA DIVISION

                                                      MAGISTRATE JUDGE:THERESA CARRROLL BUCHANAN


    UNITED STATES OF AMERICA                           HEARING:.                    _CASE if:_


               -VS-                                    DATE                          _TIME: r^lDbpnn
                  I   Q     i                          TYPE: FTR RECORDER             DEPUTY CLERK: T. FITZGERALD


COUNSEL FOR THE UNITED STATES:                           ^
COUNSEL FOR THE DEFENDANT:                            d ■ ^mi)l5dl
NTERPRETER:                                                       LANGUAGEi

    /)DEFENDANT APPEARED: {/ jWITHCOUNSEL                     (        } WITHOUT COUNSEL
       )DEFT. INFORMED OF RIGHTS, CHARGES, PENALTIES and/or VIOLATIONS
       } COURT TO APPOINT COUNSEL                             {            ) DFT. TO RETAIN COUNSEL

    y jGVT. CALL WITNESS & ADDUCES EVIDENCE                            v
    y }EXHBITff       !          ADMITTED
    J( )PROBABLE CAUSE: FOUND(X )/NOT FOUND( )
       )PRELIMINARY HEARING WAIVED

     X )MATTER CONTINUED FOR FURTHER PROCEEDINGS BEFORE THE GRAND JURY
       ) DEFT. ADMITS VIOLATION (       )DFT. DENIES VIOLATION {             )COURT FINDS DFT. IN VIOLATION

MINUTES: Hfyt/lT                      4he a                        OS p^i-/^/ his
                                     'fK5S..
CONDITIONS OF RELEASE:          /j                                 •
 $          ) UNSECURED ($ /      )SECURED f^ PTS { V } 3"° PARTY( )TRAVEL RESTRICTED •
   y )APPROVED RESIDENCE { yV )SATT( } PAY COSTS( ^)ELECTRONIC MONITORING( ^) MENTAL HEALTH
TEST/TREAT { )ROL( ) NOT DRIVE( X )             ( )PASSPORT(X )AVOID CONTACT
(      ) ALCOHOL & DRUG USE(         ) EMPLOYMENT

 ( X )DEFENDANT REMANDED TO THE CUSTODY OF THE U.S. MARSHALS+0
 ( ) DEEENDANTCONTINUED ON SAME CONDITIONS OE PROBATION                                OX-^
NEXT COURT APPEARANCE:                           at                        Before
{     )DH{    )PH(    ) STATUS (     ) TRIAL {   ) JURY(   ) PLEA (        )SENT(    ) PBV (     ) SRV {      ) RS
